Citation Nr: 1820987	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for a right ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee condition.  

4.  Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1998 to May 2002.  His awards and decorations included the Marine Corps Good Conduct Medal, National Defense Service Medal, and Navy and Marine Corps Overseas Service Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision and a June 2014 decision review officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of service connection for a left hernia disability and increased initial ratings for a lumbar spine disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2010 rating decision denied service connection for a right knee disability, and the Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, that rating decision became final.

2.  The evidence received subsequent to the November 2010 prior final denial of the claim for service connection for a right knee disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is granted. 


REMAND

I.  Lumbar Spine and Right Ankle

The June 2014 decision review officer decision granted service connection for a back condition, rated as 10 percent disabling, effective November 23, 2009, and granted service connection for a right ankle disability, rated as noncompensable, effective November 23, 2009.  The Veteran submitted a timely notice of disagreement in July 2014.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

II.  Right Knee

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's right knee condition.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records show the Veteran was treated for bilateral tendonitis in November 1998.  The Veteran also complained of pain, swelling, popping, and locking of the right knee in October 2000, and assessments included the following: right knee strain (October 18, 2000); rule out medial meniscus tear right knee (October 24, 2000); and possible medial meniscus tear (October 31, 2000).   

The Veteran received VA examinations in December 2010, March 2014, and November 2016.  It was determined that the Veteran's symptoms were consistent with meniscal derangement, and that the condition was less likely than not incurred in or caused by the right knee strain noted in service, which had resolved.  The examinations did not address whether the Veteran's current symptomatology was incurred in or caused by the bilateral tendonitis or possible medial meniscus tear.  In February 2017, the Veteran, through his representative, raised the theory of whether his service-connected left knee tendonitis caused or aggravated his right knee condition.  As the prior VA examinations did not address this new theory of secondary service connection, the issue should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran regarding the July 2014 initial ratings for lumbar spine disability and right ankle disability, and follow all appropriate appellate proceedings thereafter.  

2.  Schedule the Veteran for a VA examination.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following: 

The examiner should identify all right knee conditions that are present and opine as to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee condition had its onset during, or is otherwise related to, a right knee injury incurred in active duty service?  The examiner should specifically address whether the Veteran's right knee condition is related to the November 1998 diagnosis of tendonitis to bilateral knees or October 2000 possible medial meniscus tear. 

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition was caused by his service-connected left knee tendonitis? 

c. If not caused by his service-connected left knee tendonitis, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition was aggravated (increased in the severity beyond the natural progress of the disease) by his service-connected left knee tendonitis.  If aggravation of the right knee condition is found, the examiner should indicate the degree of worsening attributable to the Veteran's service-connected left knee tendonitis.

The examiner should provide a complete rationale and explanation for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence. 

3. After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


